Citation Nr: 1608713	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-48 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 17, 2014.  

2.  Entitlement to service connection for shaking of the hands, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a stomach or gastrointestinal disorder, inclusive of complaints of alternating constipation and diarrhea, to include as due to an undiagnosed illness or secondary to service-connected PTSD.  

6.  Entitlement to service connection for a sleep disturbance, inclusive of sleep apnea, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1991, to include service in the Southwest Asia Theatre of Operations, followed by service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in May 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO's satellite location in San Antonio, Texas.  A copy of that transcript is of record.  

Raised by the Veteran's substantive appeal, received by VA in December 2013, is the issue of his entitlement to a total disability rating for compensation based on individual unemployability for the period prior to September 17, 2014.  That issue has not been developed or certified for the Board's review at this time and is referred to the RO for all appropriate action.  

The Board herein dismisses the Veteran's claim for a higher rating for PTSD prior to September 17, 2014, based on his withdrawal of his appeal therefor.  All other issues are REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran at his hearing in December 2015 withdrew from appellate consideration the issue of his entitlement to a rating in excess of 50 percent for PTSD prior to September 17, 2014.  


CONCLUSION OF LAW 

The criteria for withdrawal of the issue on appeal involving a claim for a rating in excess of 50 percent for PTSD prior to September 17, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran through his service representative withdrew from appellate consideration the issue of his entitlement to a rating in excess of 50 percent for PTSD prior to September 17, 2014, at the hearing before the Board conducted in December 2015.  That oral testimony was subsequently reduced to writing.  Such had been preceded by RO action in March 2015 increasing the rating assigned for the Veteran's PTSD from 50 percent to 100 percent, effective from September 17, 2014.  Inasmuch as there remain no allegations of error of fact or law for appellate consideration as to that matter, the Board does not have jurisdiction to review the appeal relating thereto and that appeal must therefore be dismissed.


ORDER

That portion of the appeal regarding entitlement to a rating in excess of 50 percent for PTSD prior to September 17, 2014, is dismissed.  


REMAND

At his hearing, the Veteran testified that he suffers from hand skaking, headaches, skin rash, a stomach or gastrointestinal disorder with complaints of constipation and diarrhea, sleep difficulties, and muscle pain, which he attributes to various environmental exposures occurring during his duty in Southwest Asia.  Among the listed contaminants to which he was exposed were blister pills for nerve agents, anthrax injections, burning oil and feces, sand, spent uranium shells, burning tanks, and insect repellent, and he further noted that his diet while stationed in Southwest Asia consisted nearly exclusively of meals ready-to-eat or MREs, which adversely affected his bowels.  Aside from his testimony, he has produced many lay affidavits from his spouse and other family members, as well as others, including individuals with whom he served in the military, regarding symptoms or complaints identified in their presence.  There likewise is objective evidence of record denoting the presence of various disabilities, including headaches, gastroesophageal reflux disorder, tinea versicolor, and obstructive sleep apnea.  

Absent from the claims folder are medical records indicating that the Veteran sought medical assistance for his claimed complaints and/or disorders from the time of his discharge from active duty in 1991 to 2008.  Yet, at the hearing before the Board in December 2015, the Veteran's representative argued that the Veteran had been found to be entitled to disability benefits from the Social Security Administration (SSA) for many of the complaints and disorders for which he now seeks VA compensation.  In effect, the representative requested assistance by VA in obtaining all pertinent SSA records not already on file.  The only SSA document now of record is an award letter, dated in July 2012, indicating that the Veteran was found to be disabled as of August 2010.  Efforts to obtain those SSA records not already on file are needed for compliance with the VA's duty to assist.  

Moreover, service department data indicate that the Veteran served in the Army Reserve following his release from active duty in November 1991.  Those records identify conflicting discharge dates from the Army Reserve, with both December 1996 and January 1997 being indicated.  As well, service treatment and examination records compiled during the Veteran's Reserve service are not now contained in the electronic claims folder and efforts are needed to obtain same, prior to entry of a final administrative decision as to the issues on appeal.   

It, too, is noted that various VA examinations were afforded the Veteran in 2009 and 2014, but without apparent consideration of the Veteran's statements and those of various other individuals, some of whom he served with in Southwest Asia or who were familiar with the Veteran's status in the immediate years following his discharge from active duty.  As well, multiple opinions voiced by one or more VA examiners in September 2014, indicating no nexus of the Veteran's claimed disorders or complaints thereof to service, lack an adequate rationale.  In addition, the VA gastrointestinal examiner indicated that the only diagnosable entity was that of constipation and that further investigation of the Veteran's gastrointestinal status was needed, which was beyond the scope of the VA examination.  Further gastrointestinal evaluation is thus indicated.  

Lastly, the Veteran in his substantive appeal of December 2013 alleges that his claimed constipation or other stomach disorder is part of, if not secondary, to his service-connected PTSD.  That issue of secondary service connection has not been developed or adjudicated to date.  

Accordingly, the remainder of the appeal is REMANDED for the following actions:

1.  Verify the dates of the Veteran's service in the Army Reserve and obtain a complete set of service treatment and examination records pertaining to that Reserve service, for inclusion in the electronic claims folder.   

Efforts to obtain these and any other Federal records must continue until the AOJ determines by way of a formal determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2015) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Obtain for inclusion in the claims folder all pertinent records developed and utilized by the SSA in determining the Veteran's entitlement to SSA disability benefits.  

3.  Obtain all pertinent VA treatment records not already on file for inclusion in the claims folder.  

4.  Undertake those needed actions to comply with the VA's duties to notify and assist the Veteran regarding his raised claim for service connection for a stomach or gastrointestinal disorder, secondary to PTSD, leading to an initial adjudication of that question.  

5.  Afford the Veteran additional VA medical examinations in order to more clearly assess the nature and etiology of each of the disorders at issue or complaints relating to any undiagnosed illness, to include the likelihood that the Veteran's alleged constipation or other claimed disorder of the stomach or gastrointestinal system is secondary to his service-connected PTSD.  The electronic claims file in its entirety should be made available to the VA examiner(s) for use in the study of this case.  Those examinations should entail a complete medical history, clinical evaluation, and any and all diagnostic testing deemed necessary by the VA examiner.  All pertinent diagnoses should be fully outlined.   

Upon completion of the above, the VA examiner(s) should be asked to provide a medical opinion as to the following, along a complete rationale for each opinion offered.  

a)  Is it at least as likely as not (50 percent or greater probability) that any disorder or pertinent complaint involving hand shaking, headaches, skin, stomach or gastrointestinal body system including alternating constipation and diarrhea, sleep disturbance including but not limited to sleep apnea, and muscle pain, had its onset in service, is otherwise attributable to military service of the Veteran or any event thereof, including reported instances of his exposure to contaminants while serving in Southwest Asia, or represents an undiagnosed illness of service origin?  The Veteran's statements and those of other lay affiants as to his inservice exposures to contaminants in Southwest Asia and those manifestations observed in service and thereafter should be fully considered and evaluated.  

b)  Is it at least as likely as not (50 percent or greater probability) that any disorder involving the stomach or gastrointestinal system, inclusive of diarrhea and constipation, was caused or aggravated by service-connected PTSD?

6.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should then be allowed for response, before the case is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


